Per Curiam :
The referee, who has had the advantage of being present at the time the evidence was given and of seeing the witnesses and hearing tlieir testimony, has come to the conclusion that the evidence does not sustain the charges against the respondent.' We are not disposed to dissent from his conclusion, and, therefore, confirm the report.
In announcing this conclusion, however, it is proper that we should say that, accepting the respondent’s own statement, his conduct was such as to require tiondemnation. He induced the complainant to withdraw a charge of petty larceny which involved only $2.50 by promising what he called restitution; received from *374the petitioner $360 for the purpose of settling this charge, and paid $300 of it to the person making the criminal charge and retained $60 for his;own compensation without any express authority from his client to make such á settlement or to receive such' a fee. From the referee’s report it appears that the petitioner, a man of low intelligence and little education, had been arrested and taken before a magistrate charged with a crime; the money and property in his possession were taken from him by the police officers and finally handed over to the respondent who says that he subsequently paid it to his client, the petitioner, and again received it from his client for the purpose of making the settlement. This has all the' appearance of using a criminal charge against an ignorant man for the purpose of extorting from him the settlement of .a claim for which there does not appear to have been legal evidence. The respondent says that the petitioner told him that lie had stolen $300 or $100, but this the petitioner denies. It is improper for an attorney to pay' a sum of moneyas the consideration for withdrawing a criminal charge, without distinctly informing the magistrate of the circumstances, and the magistrate seems to have had no recollection of any communication .of that kind having been made to him.
While we think the respondent should be censured for his failure to fully instruct his client as to his rights and the nature of the charge against him, and carrying on such negotiations and compromise without the. express authority of the magistrate, in view of the finding of the referee that the petitioner did authorize a settlement and paid -this money to the -respondent to be applied to that purpose, we have-concluded that this statement of our views-would be sufficient and with if the referee’s reportas confirmed and the proceeding dismissed. k
Present — Ingraham, McLaughlin, Laughlin, Clarke .and Scott, JJ.
Report confirmed and proceeding dismissed. .